EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended September 18, 2009 September 18, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -0.7% 1.2% -7.2% Class B Units -0.7% 1.2% -7.7% Legacy 1 Class Units2 -0.6% 1.2% -1.8% Legacy 2 Class Units2 -0.6% 1.2% -1.9% GAM 1 Class Units2 -0.8% 1.1% -0.7% GAM 2 Class Units2 -0.8% 1.0% -0.8% GAM 3 Class Units2 -0.9% 0.9% -1.8% S&P 500 Total Return Index3 2.5% 4.8% 20.5% Barclays Capital U.S. Long Government Index3 -0.9% -0.2% -9.6% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Corn and wheat markets moved higher last week as reports of upcoming cold weather fostered supply concerns.The soybean markets rallied as reports earlier in the week predicted a record-breaking harvest for 2009. Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies:In the currency markets, the British pound fell sharply against counterparts as the Bank of England released comments that further quantitative easing may be imminent.The Euro strengthened against the U.S. dollar as gains in the European equity markets prompted investors to liquidate dollar positions in exchange for riskier assets. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Natural gas prices rallied sharply last week, finishing over 27% higher than the previous week’s close.Weaker-than-expected inventory data and forecasts of upcoming cold weather in the U.S. were most likely the main drivers behind the moves. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Equities:Equities markets reached yearly highs last week as confidence in the economic recovery continued to build.Improved risk appetite among investors supported major indices, moving the S&P 500 nearly 2.5% higher for the week. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
